Title: To George Washington from Major General William Heath, 31 July 1780
From: Heath, William
To: Washington, George


					
						Dear General,
						Newport July 31. 1780
					
					In consequence of intelligence received yesterday morning from the westward that the Fleet of Transports which were lately in the Sound, and supposed to be coming this way, had sail’d towards newyork, General Count de Rochambeau express’d his pleasure that the militia which had arrived and were on their march for his support, (except those detached for three months) should return home. I immediately communicated it to them. Nothing could have exceeded the spirit which has been shewn by the militia on this occasion. The hint given by the Count that he had come to their Support, but at that moment Stood in need of theirs, instantly fired every breast, and old & young of all denominations were determined to rush into the Field to his Aid. The Count expresses the highest pleasure and satisfaction as do all the officers on this occasion.
					The Count wishes to detain the three months men a few days to

Secure the pass at Howlands ferry. I have the honor to be, With the greatest respect Your Excellencys Most obedient Servant
					
						W. Heath
					
				